DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 and 20-21 are allowed and renumbered to 1-20 respectively.
The following is an examiner’s statement of reasons for allowance:
Baligh et al (US Pub. 2012/0120893 A1) discloses Methods and Apparatus for Inter-cell Interference Coordination Self-Organized Network; and Kim et al (US Pub. 2013/0315193 A1) discloses Method for Avoiding Inter-cell Interference in a Wireless Access System. Baligh et al in view of Kim et al does not teach or fairly suggest determining target scheduling-configuration information for avoiding the inter-cell interference according to the reallocated time-frequency resource range; and scheduling first target UE on the target BWP according to the target scheduling- configuration information ad recited in claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI D HOANG/           Primary Examiner, Art Unit 2463